[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                    For the First Circuit


No. 01-2128

                     LESLIE ELLEN BOYLE,
                    Plaintiff, Appellant,

                              v.

                    COWTOWN BUS CHARTERS,
                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,

               Campbell, Senior Circuit Judge,

                  and Lynch, Circuit Judge.


     Stephen F. Reardon on brief for appellant.
     Edward J. Barshak and Sugarman, Rogers, Barshak & Cohen,
P.C. on brief for appellee.
           Per Curiam.      This personal injury action arises out of

a highway accident that occurred in Texas.             The district court

determined      that   it   lacked   personal     jurisdiction    over        the

defendant, a Texas firm, and dismissed the action on that basis.

The   court     thereafter    denied       the   plaintiff's    motion        for

reconsideration.

           We have scoured the record and carefully considered the

parties' briefs and arguments.         We conclude that this appeal is

timely only as to the district court's denial of the plaintiff's

motion for reconsideration. 1          See Rodriguez-Antuna v. Chase

Manhattan Bank, 871 F.2d 1, 2 (1st Cir. 1989).                   Given the

exiguous showing made by the plaintiff, that denial plainly was

within    the    district    court's   discretion.        See    id.     at     3

("Plaintiffs, if they had a case to make, should have made it in

a timely fashion.").

           We add, moreover, that even if we were to consider the

underlying question of personal jurisdiction, we would uphold


      1
     While a motion to alter or amend a judgment may toll the
running of the appeal period, the plaintiff's motion for
reconsideration was not filed within ten days of the date of the
entry of the judgment and, thus, did not operate to toll the
appeal period.    See Fed. R. Civ. P. 59(e) (fixing ten-day
window). Since the plaintiff's notice of appeal was filed more
than thirty days after the date of entry of judgment, it is
untimely vis-à-vis the judgment. See Fed. R. App. P. 4(a)(1).
The notice of appeal was, however, filed within thirty days of
the district court's denial of the motion for reconsideration.
It is, therefore, timely as to that order.

                                     -2-
the   district   court's   order   of    dismissal.   The   plaintiff's

reliance on the unsupported allegations in her complaint and

memorandum in opposition to the motion to dismiss is manifestly

insufficient to make out a prima facie case for             in personam

jurisdiction.    See, e.g., Barrett v. Lombardi, 239 F.3d 23, 26-

27 (1st Cir. 2001); Boit v. Gar-Tec Prods., Inc., 967 F.2d 671,

675 (1st Cir. 1992); see also Donatelli v. Nat'l Hockey League,

893 F.2d 459, 463 (1st Cir. 1990) (explaining that a finding of

general personal jurisdiction requires a showing of "continuous

and systematic contacts" with the forum state).

            We need go no further.       This appeal is groundless and,

therefore, the judgment below may be summarily affirmed.            See

1st Cir. R. 27(c).



Affirmed.




                                   -3-